Citation Nr: 1043312	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, mood disorder, and 
personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to October 
1979 and from May 1981 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans' Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
major depression.  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  

In June 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The Board received additional evidence without the benefit of a 
waiver for RO consideration in November 2008.  See 38 C.F.R. § 
20.1304.  The evidence includes copies of his service treatment 
records and VA outpatient treatment records dated March 1991.  
However, it is not necessary that this evidence be returned to 
the RO for initial consideration because the evidence is 
essentially duplicative of evidence already reviewed by the RO.  
Accordingly, the Board finds that the evidence received by the 
Veteran is not evidence for which a remand is required under 38 
C.F.R. § 20.1304(c).  There is no prejudice to the Veteran.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  
2.  The competent medical evidence of record shows that the 
Veteran was determined to have a personality disorder; however, a 
personality disorder is not a disability for VA compensation 
purposes.  

3.  There is no competent evidence which shows that the Veteran 
had an acquired psychiatric disorder while in service, that a 
psyhcosis manifested to a compensable degree within one year 
following the Veteran's separation from active military service, 
or that any current psychiatric disorder is related to the 
Veteran's service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the meaning 
of applicable legislation providing VA disability compensation 
benefits for which service connection may be granted.  38 C.F.R. 
§§ 3.159, 3.303, 4.9, 4.127 (2010).

2.  An acquired psychiatric disorder, to include major depression 
and mood disorder, was not incurred in or aggravated by service, 
nor may a psychosis be presumed to have been incurred as a result 
of such service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2007 letter sent to the Veteran.  In 
the letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and the 
disease or injury in service, which was usually shown by medical 
records and medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the November 2007 letter to the Veteran included the type 
of evidence necessary to establish disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from March 1993 to July 2008, and 
private treatment records dated March 1990 to June 2004.  

The Veteran was also afforded VA examinations in connection with 
his claim of service connection for an acquired psychiatric 
disorder.  The examiner reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided conclusions 
with supportive rationale.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that his psychiatric disorder is related to 
his active military service.  In his March 2009 substantive 
appeal, the Veteran stated he initially became depressed in 1990, 
while stationed in Saudi Arabia.  He explained that he saw dead 
bodies being transported into the hospital and the morgue in 
Saudi Arabia, which caused many sleepless nights.  The Veteran 
stated that he was treated for depression in service and told to 
see a therapist after his discharge from service.  The Veteran 
asserts that service connection is warranted for his acquired 
psychiatric disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection for psychosis may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 
581F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

The Board notes that term "psychosis" includes the following 
disorders: brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  See 38 
C.F.R. § 3.384 (2010).  

According to the applicable regulations, personality disorders 
are not diseases within the meaning of the legislation 
authorizing disability compensation.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2010).  Such a defect cannot be service-connected 
since it is not a disease under the law.  However, if during 
service, there is a superimposed disease; service connection may 
be awarded for the resultant disability.  See VAOPGCPREC 82-90 
(July 18, 1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

Service treatment records reflect no complaints, treatment, or 
diagnosis of a psychiatric disorder.  Psychiatric evaluation of 
the Veteran was normal as reflected on the July 1991 redeployment 
physical examination.  However, in an undated report of medical 
history, the Veteran indicated that he had or was currently 
experiencing frequent trouble sleeping and depression or 
excessive worry.  

Post service treatment records reflect treatment and complaints 
for various psychiatric disorders.  Beginning in August 2007, a 
depression screening was conducted at the Veteran's local VA 
outpatient treatment facility.  According to the nursing primary 
care assessment, the Veteran's depression screening was positive.  
In November 2007, the Veteran returned to the VA treatment 
facility for a mental health evaluation.  According to the 
November 2007 VA mental health evaluation, the VA staff 
psychiatrist and nurse practitioner diagnosed him with recurrent 
moderate major depression.  Finally, in July 2008, the Veteran 
was seen for supportive therapy and medication management at his 
local VA outpatient treatment facility.  It was reported that he 
had brief treatment for depression while in Saudi Arabia in 1991 
and was currently being treated with prescribed medication for 
his psychiatric disorder.  After mental status evaluation of the 
Veteran, the VA staff psychiatrist diagnosed him with recurrent 
severe major depression and noncombat posttraumatic stress 
disorder (PTSD).  

The Board notes that not one of the treatment records or VA 
examinations mentioned above etiologically relates the Veteran's 
acquired psychiatric disorder, to service or any event of 
service.  As previously noted, following separation from active 
service, the first documented treatment for a psychiatric 
disorder was seen in 2007, several years following separation 
from active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current symptomatology and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is 
acknowledged that the Veteran witnessed dead bodies during 
military service.  Thus, his statements can be construed as 
alleging a continuity of psychiatric problems since his military 
service.

However, despite such contentions, the absence of complaints or 
treatment for several years following military discharge is found 
to factor against his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has not 
here been established, either through the competent evidence or 
through his statements.  

Moreover, no competent evidence of record finds that the 
Veteran's claimed acquired psychiatric disorder is causally 
related to active service.  In fact, a VA examiner in June 2010 
reached the opposite conclusion.  Per the June 2010 VA 
examination report, the examiner took into consideration the 
Veteran's previous medical history, medical evaluations, and 
military service history.  He also noted the Veteran's reports of 
receiving ongoing treatment for PTSD and depression at his local 
VA outpatient treatment facility.  Following a review of the 
claims file and evaluation of the Veteran, the VA examiner 
diagnosed the Veteran with mood disorder not otherwise specified, 
personality disorder not otherwise specified, and depression.  He 
opined that the mood disorder, personality disorder, and 
depression were not caused by or a result of military service.  
He further added that the Veteran's depression can best be 
attributed to his sleep apnea, diabetes, and coronary artery 
disease.  There is no competent opinion in the claims file that 
attributes the Veteran's mood disorder and major depression to 
his active military service and thus, service connection must be 
denied.  
Therefore, to the extent that the Veteran's psychiatric symptoms 
have been attributed to his personality disorder, service 
connection is not warranted since personality disorders are not 
disease or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2010).  Consequently, there is no legal 
basis to grant service connection for this disorder.  Since the 
law, rather than the evidence, is dispositive on this issue, 
service connection is not warranted for the Veteran's personality 
disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his acquired psychiatric disorder is related to 
his military service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, an acquired psychiatric disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology, and the Veteran does not have any specialized training 
in this regard.  Thus, the Board rejects his assertions claiming 
a nexus to service.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, mood disorder, and 
personality disorder, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, mood disorder, and 
personality disorder is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


